          Case 1:19-cv-01796-PEC Document 128 Filed 01/21/20 Page 1 of 2




           In the United States Court of Federal Claims
                                       No. 19-1796C

                                (E-filed: January 21, 2020) 1

                                            )
    AMAZON WEB SERVICES, INC.,              )
                                            )
               Plaintiff,                   )
                                            )
    v.                                      )
                                            )
    THE UNITED STATES,                      )
                                            )
               Defendant,                   )
                                            )
    and                                     )
                                            )
    MICROSOFT CORP.,                        )
                                            )
               Intervenor-defendant.        )
                                            )

                                          ORDER

       Two motions are presently pending before the court: (1) defendant’s motion to
strike plaintiff’s redacted version of the complaint, ECF No. 53; and (2) plaintiff’s
motion to withdraw six applications for access to protected material, ECF No. 104. The
court will address each motion in turn.

       First, in its motion to strike plaintiff’s redacted version of its complaint, ECF No.
26, defendant argues that plaintiff’s redactions are “overbroad” and “not warranted by
law or this Court’s protective order.” See ECF No. 53 at 1. The court views this motion
as premature. Disagreements as to what information should be made public are most
appropriately resolved at the conclusion of this matter, in connection with the issuance of
a public version of the court’s opinion. For this reason, defendant’s motion to strike,
ECF No. 53, is DENIED.

1
       This order was initially filed under seal on January 3, 2020. See ECF No. 106. On
January 14, 2020, the parties proposed no redactions. See ECF No. 113. Accordingly, the
January 3, 2020 order is hereby re-issued for public view in its original form.
       Case 1:19-cv-01796-PEC Document 128 Filed 01/21/20 Page 2 of 2




       Second, plaintiff has moved the court to withdraw six applications for access to
protected information that it filed on behalf of “HeleCloud employees [plaintiff] sought
to engage as expert consultants.” ECF No. 104 at 1. Specifically, plaintiff seeks to
withdraw applications for the following individuals: Craig Tunstall, ECF No. 75; Dob
Todorov, ECF No. 76; Nikolay Dinev, ECF No. 77; Nikos Terizakis, ECF No. 78; Ivaylo
Vrabchev, ECF No. 80; and Branimir Nikolov, ECF No. 81. Plaintiff states that “[a]fter
discussions with Defendant and Defendant-Intervenor regarding these applications,
Plaintiff has decided to withdraw them.” Id. Neither defendant nor intervenor-defendant
objects. See id. Accordingly, plaintiff’s motion to withdraw applications for access to
protected material, ECF No. 104, is GRANTED. The clerk’s office is directed to
STRIKE the following six applications for access: (1) Craig Tunstall, ECF No. 75; (2)
Dob Todorov, ECF No. 76; (3) Nikolay Dinev, ECF No. 77; (4) Nikos Terizakis, ECF
No. 78; (5) Ivaylo Vrabchev, ECF No. 80; and (6) Branimir Nikolov, ECF No. 81.

       On or before January 17, 2020, the parties shall CONFER and FILE a notice of
filing proposed redactions, attaching an agreed-upon redacted version of this order with
any competition-sensitive or proprietary information blacked out so that the court can
enter a public version on the court’s docket.

      IT IS SO ORDERED.

                                        s/Patricia E. Campbell-Smith
                                        PATRICIA E. CAMPBELL-SMITH
                                        Judge




                                           2
